The State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 17, 2014

                                   No. 04-14-00585-CR

                                Carlos Santos HUERTA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4979
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER
      The motion to withdraw filed by John Hunter is DENIED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court